DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denefleh et al. (WO 2017071819 a1; “Denefleh”).
Denefleh discloses:
Regarding claim 1:
A reducer casing structure (abstract, “gearbox”), characterized by comprising: 
a front casing (1; FIG. 1), a rear casing (30; FIG. 3) and a connecting column (C1, C2 and FIG. A below);  the front casing and the rear casing are sealedly connected to form therein a cavity structure (pg. 2, “The first housing part 1 is sealed by means of a seal arranged on the second housing part 30 facing end face of the peripheral wall of the first housing part 1 connected to the second housing part 30. The interior of the transmission is filled with lubricating oil at least partial”) for accommodating a reducer (a “gearbox” inherently includes structure capable of being used as a reducer i.e. transmission “gears”);
the connecting column is provided in the cavity structure and is detachably or partially detachably connected between the front casing and the rear casing (column portion C1 is detachable from rear casing 30 and column portion C2 is detachable from front casing 1), the connection mode of the connecting column with the front casing and the rear casing is bolt connection or integrated casting (column portion C1 is integrally casted to front housing 1 and column portion C2 is integrally casted to rear housing 30; pg. 2, “the housing part in each case as a casting, in particular aluminum die-cast part, can be produced”), the connecting column is used to improve connection strength of the reducer casing structure, reduce casing vibration and improve NVH performance of the reducer (this recitation is an “intended use” statement because it  “does not limit a claim to a particular structure” beyond that which is already recited in the claim, see MPEP § 2111.04; furthermore,“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; see also MPEP § 2114 regarding functionally inherent features in the prior art).


    PNG
    media_image1.png
    607
    525
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    570
    613
    media_image2.png
    Greyscale

FIGURE A: Annotated view of Denefleh
Regarding claim 2:
The reducer casing structure according to claim 1, wherein two ends (distal ends at C1, C2 depicted in FIG. A above) of the connecting column are connected and fixed with the front casing and the rear casing respectively through one or more bolts (distal end at C2 is fixed to the front casing 1 and the distal end portion at C1 is fixed to the rear casing 30 via machine screws/bolts; pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other.”)
Regarding claim 3:
The reducer casing structure according to claim 1, wherein the connecting column is integrally cast with one of the front casing and the rear casing (column portion C1 is integrally casted to front housing 1 and column portion C2 is integrally casted to rear housing 30; pg. 2, “the housing part in each case as a casting, in particular aluminum die-cast part, can be produced”), and is connected and fixed with the other through one or more bolts (column portion C1 is fixed to the rear housing 30 through a machine screw/bolt and column portion C2 is fixed to the front housing 1 through a machine screw/bolt;  pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other.”).
Regarding claim 4:
The reducer casing structure according to claim 1, wherein the connecting column includes at least two sections which are integrally cast with the front casing and the rear casing respectively (column portion C1 has a proximal section that is integrally casted to front housing 1 and column portion C2 has a proximal section that is integrally casted to rear housing 30; pg. 2, “the housing part in each case as a casting, in particular aluminum die-cast part, can be produced”), and the sections of the connecting column are connected and fixed to each other by one or more bolts (column portion C1 is fixed to the rear housing 30 through a machine screw/bolt and column portion C2 is fixed to the front housing 1 through a machine screw/bolt;  pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other.”).
Regarding claim 5:
The reducer casing structure according to claim 1, wherein the connecting column is made of an alloy (pg. 2, “the housing part in each case as a casting, in particular aluminum die-cast part, can be produced”).
Regarding claim 6:
The reducer casing structure according to claim 5, wherein the alloy is any one of alloy steel, aluminum alloy and copper alloy  (pg. 2, “the housing part in each case as a casting, in particular aluminum die-cast part, can be produced”).
Regarding claim 7:
The reducer casing structure according to claim 1, wherein one or more connecting columns are provided (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other” thereby indicating a plurality of connecting columns circumferentially distributed on the periphery of the casing portions, e.g. see C1’ and Cst in FIG. A above).
Regarding claim 8:
The reducer casing structure according to claim 1, wherein the connecting column is of a stepped shape (FIG. A above depicts stepped shape at Cst).
Regarding claim 9:
The reducer casing structure according to claim 1, wherein the bolt is inserted into the front casing or the rear casing and the connecting column from outside of the front casing or the rear casing (this limitation is an inherent feature of the prior art; the machine screw/bolt is inserted from the exterior side of the front/rear casing because the front and rear casings can only be assembled together via bolting together their respective circumferential walls from an interior side of the casings; in other words, it is not feasible to insert a bolt into the front casing, rear casing, and connecting column from an inside of the casings in order to mount the casings together as disclosed).
Regarding claim 10:
The reducer casing structure according to claim 1, wherein the front casing and the rear casing are provided with flanges perpendicular to the front casing or the rear casing at their sealed connection (FIG. A above depicts side walls and rib portions 3, 8, 32, 38 that extend in a plane that runs perpendicular to the axial direction), and the flanges are connected and fixed by bolts and nuts (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other.”).
Regarding claim 11:
The reducer casing structure according to claim 2, wherein one or more connecting columns are provided (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other” thereby indicating a plurality of connecting columns circumferentially distributed on the periphery of the casing portions, e.g. see C1’ and Cst in FIG. A above).
Regarding claim 12:
The reducer casing structure according to claim 3, wherein one or more connecting columns are provided (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other” thereby indicating a plurality of connecting columns circumferentially distributed on the periphery of the casing portions, e.g. see C1’ and Cst in FIG. A above).

Regarding claim 13:
The reducer casing structure according to claim 4, wherein one or more connecting columns are provided (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other” thereby indicating a plurality of connecting columns circumferentially distributed on the periphery of the casing portions, e.g. see C1’ and Cst in FIG. A above).
Regarding claim 14:
The reducer casing structure according to claim 5, wherein one or more connecting columns are provided (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other” thereby indicating a plurality of connecting columns circumferentially distributed on the periphery of the casing portions, e.g. see C1’ and Cst in FIG. A above).
Regarding claim 15:
The reducer casing structure according to claim 2, wherein the connecting column is of a stepped shape (FIG. A above depicts stepped shape at Cst).
Regarding claim 16:
The reducer casing structure according to claim 3, wherein the connecting column is of a stepped shape (FIG. A above depicts stepped shape at Cst).
Regarding claim 17:
The reducer casing structure according to claim 2, wherein the bolt is inserted into the front casing or the rear casing and the connecting column from outside of the front casing or the rear casing (this limitation is an inherent feature of the prior art; the machine screw/bolt is inserted from the exterior side of the front/rear casing because the front and rear casings can only be assembled together via bolting together their respective circumferential walls from an interior side of the casings; in other words, it is not feasible to insert a bolt into the front casing, rear casing, and connecting column from an inside of the casings in order to mount the casings together as disclosed).
Regarding claim 18:
The reducer casing structure according to claim 3, wherein the bolt is inserted into the front casing or the rear casing and the connecting column from outside of the front casing or the rear casing (this limitation is an inherent feature of the prior art; the machine screw/bolt is inserted from the exterior side of the front/rear casing because the front and rear casings can only be assembled together via bolting together their respective circumferential walls from an interior side of the casings; in other words, it is not feasible to insert a bolt into the front casing, rear casing, and connecting column from an inside of the casings in order to mount the casings together as disclosed).
Regarding claim 19:
The reducer casing structure according to claim 2, wherein the front casing and the rear casing are provided with flanges perpendicular to the front casing or the rear casing at their sealed connection (FIG. A above depicts side walls and rib portions 3, 8, 32, 38 that extend in a plane that runs perpendicular to the axial direction), and the flanges are connected and fixed by bolts and nuts (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other.”).
Regarding claim 20:
The reducer casing structure according to claim 3, wherein the front casing and the rear casing are provided with flanges perpendicular to the front casing or the rear casing at their sealed connection (FIG. A above depicts side walls and rib portions 3, 8, 32, 38 that extend in a plane that runs perpendicular to the axial direction), and the flanges are connected and fixed by bolts and nuts (pg. 3, “The circumferential wall has thickenings at several points [i.e. at C1 and C2 in FIG. A above], in which axially directed threaded bores are introduced, in which connecting screws can be screwed, with which the first and the second housing part (1, 30) are connectable to each other.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656